DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS57158936U to Hino Motors (Hino).
In reference to independent claims 1 and 10, Hino discloses:
A surge suppression device for suppressing surge in an exhaust turbine-type turbocharger (2), comprising: 
a high-pressure tank (14) configured to store high-pressure gas (air); 
a high-pressure gas injection line (not numbered, see Fig. 1) connecting the high-pressure tank (14) and an upstream intake passage (15) on an upstream side of a compressor (4) of the turbocharger (2); 
an on-off valve (17) configured to open and close the high-pressure gas injection line (see page 2); and 
a control device (16) configured to control the on-off valve (17) on the basis of a relationship between a pressure ratio of the compressor of the turbocharger and an intake flow rate (see page 2; the compressor load is reduced corresponding to the increase in air flow velocity from the flow of air in the intake passage 8).
Even though Hino is silent regarding the air stored in the reservoir 14 is at a higher than atmospheric pressure, Hino discloses that air from the reservoir 14 is jetted and flows towards the compressor 4 at high velocity (see page 2).  Thus, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to have the air in the reservoir stored at a high pressure in order to facilitate a higher flow rate towards the compressor of Hino in order to improve acceleration responsiveness as taught by Hino (see page 2).
In reference to dependent claims 6 and 7, Hino further discloses the high-pressure gas injection line (15) includes at least one inlet port (11) configured to inject the high-pressure gas into the upstream intake passage (see Fig. 1) in a direction in which the high-pressure gas has a component directed toward a downstream side in an axial direction/rotating direction of the compressor at a meeting point of the high-pressure gas flowing through the high-pressure gas injection line and the combustion gas flowing through the upstream intake passage (see Fig. 1; the flow from passage 15 would necessarily have an axial and radial component as the flow of a gas, i.e. air, would fill the intake passage and the compressor).
In reference to dependent claim 9, Hino further discloses an exhaust turbine (3) type turbocharger (2).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS57158936U to Hino Motors (Hino) in view of JP2013053547A to Hayashi.
In reference to dependent claim 2, Hino does not disclose an exhaust gas intake line connecting the high-pressure tank and a downstream bypass passage on a downstream side of a waste gate valve provided in a bypass passage that connects an upstream exhaust passage on an upstream side of a turbine of the turbocharger and a downstream exhaust passage on a downstream side of the turbine.
Hayashi teaches a similar turbocharged (15) internal combustion engine (10) having a pressure accumulator (6).  Hayashi further discloses an exhaust gas intake line (7, see Fig. 1) connecting the accumulator (6) and a downstream bypass passage (1b) on a downstream side of a waste gate valve (2) (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have to modified the engine system of Hino to include the exhaust gas intake line, bypass passage and wastegate valve in order to control flow through the bypass passage based on pressure from the reservoir (see [0033]) and thus control supercharging pressure (see [0027]).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS57158936U to Hino Motors (Hino) in view of JP2009052488A to Magata et al. (Magata).
In reference to dependent claim 3, Hino does not disclose an EGR gas intake line connecting the high-pressure tank and an EGR gas passage that connects a downstream exhaust passage on a downstream side of a turbine of the turbocharger and the upstream intake passage.
Magata teaches a similar turbocharged (10) internal combustion engine (1) having an air storage tank (35).  Magata further teaches an EGR passage (31b) and an EGR gas intake line (34) connecting the tank (35) and the EGR passage (31b).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine system of Hino to include the EGR passage to recirculate exhaust gases from downstream of the turbine (7) to upstream of the compressor (6) in order to reduce NOx emissions and cool the intake mixture of fuel and air (see [0004]) and further to include the EGR gas intake line connecting the tank to the EGR passage.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS57158936U to Hino Motors (Hino) in view of US 20090308364 A1 to Konohara.
In reference to dependent claim 4, Hino is silent regarding a blow-by gas intake line configured to send blow-by gas discharged from an engine to the high-pressure tank.
Konohara teaches a similar turbocharged (7) internal combustion engine (1) having a blow-by passage (22) connected to a surge tank (3a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine system of Hino to include a blow-by passage in order to collect blow-by gases from the engine.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS57158936U to Hino Motors (Hino) in view of JP 2018168823 A to Yajima et al. (Yajima). 
In reference to dependent claim 5, Hino is silent regarding a combustion gas intake line connecting the high-pressure tank and a downstream intake passage on a downstream side of the compressor.
Yajima teaches a similar turbocharged (21) internal combustion engine (1) having a combustion gas intake line (52) connecting the tank (54) to a downstream intake passage (18b) downstream of the compressor (21b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine system of Hino to include the combustion gas intake line in order to collect air from downstream of the compressor of the turbocharger to assist in charging intake air (see [0024]) as taught by Yajima.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS57158936U to Hino Motors (Hino) in view of JP2015086810A to Sekiyama.
In reference to dependent claim 6, Hino is silent regarding an electric compressor configured to pump the high-pressure gas toward the high-pressure tank.
Yekiyama teaches a similar turbocharged (13) internal combustion engine (1) having an electric compressor (20; see [0028]) inline with the pressure accumulation container (21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine system of Hino to include the compressor of the Yekiyama in order to convey flow to the tank as taught by Yekiyama.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799